DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 5/13/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest an Nth stage (N is a positive integer) of the plurality of stages including a first transistor that charges a Q node, a second transistor that periodically discharges the Q node, and a junction stress control circuit connected to the first transistor through a common node, wherein the junction stress control circuit includes a first control transistor and is configured to control a voltage of the common node in order to minimize a junction stress for the first transistor, and wherein the voltage of the common node is applied in order for a ratio of a drain-source voltage of the first transistor and a drain-source voltage of the first control transistor to be in the range of 1:0.9 to 1:1, while the Q node is bootstrapped, wherein the junction stress control circuit further includes a second control transistor, and the second control transistor and the first transistor are connected to each other through the common node, and wherein each of the first control transistor and the second control transistor has a gate electrode and a drain electrode connected to each other as called for in claim 1; wherein the circuit unit includes a first transistor having a double transistor structure, a second transistor having a double transistor structure, a third transistor having a double transistor structure, and a junction stress control circuit, wherein the first transistor charges a Q node, and the first transistor is connected to the junction stress control circuit through a common node, wherein the first transistor, the second transistor, and the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/18/2021